           Case 2:20-cr-00361-KJD-VCF Document 67 Filed 09/07/21 Page 1 of 3



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 6

 7 UNITED STATES OF AMERICA,                        2:20-CR-361-KJD-VCF

 8                Plaintiff,                        Preliminary Order of Forfeiture

 9         v.

10 JACKIE NOELANI PERREIRA,

11                Defendant.

12         This Court finds Jackie Noelani Perreira pled guilty to Count Two of a Two-Count
13 Superseding Criminal Indictment charging her with felon in possession of a firearm in

14 violation of 18 U.S.C. § 922(g)(1). Superseding Criminal Indictment, ECF No. 30; Change

15 of Plea, ECF No. 66; Plea Agreement, ECF No. 64.

16         This Court finds Jackie Noelani Perreira agreed to the forfeiture of the property set
17 forth in the Plea Agreement and Forfeiture Allegation Two of the Superseding Criminal

18 Indictment. Superseding Criminal Indictment, ECF No. 30; Change of Plea, ECF No. 66;

19 Plea Agreement, ECF No. 64.

20         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
21 States of America has shown the requisite nexus between property set forth in the Plea

22 Agreement and Forfeiture Allegation Two of the Superseding Criminal Indictment and the

23 offense to which Jackie Noelani Perreira pled guilty.

24         The following property is any firearm or ammunition involved in or used in any
25 knowing violation of 18 U.S.C. § 922(g)(1) and is subject to forfeiture pursuant to 18 U.S.C.

26 § 924(d)(1) with 28 U.S.C. § 2461(c):
27                1. a Smith & Wesson model SD9VE 9mm semi-automatic pistol bearing
28                    serial number FXL5308;
            Case 2:20-cr-00361-KJD-VCF Document 67 Filed 09/07/21 Page 2 of 3



 1                    2. 16 9mm rounds; and

 2                    3. any and all compatible ammunition

 3   (all of which constitutes property).

 4          This Court finds that on the government’s motion, the Court may at any time enter

 5   an order of forfeiture or amend an existing order of forfeiture to include subsequently

 6   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

 7   32.2(b)(2)(C).

 8          This Court finds the United States of America is now entitled to, and should, reduce

 9   the aforementioned property to the possession of the United States of America.

10          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

11   DECREED that the United States of America should seize the aforementioned property.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

13   rights, ownership rights, and all rights, titles, and interests of Jackie Noelani Perreira in the

14   aforementioned property are forfeited and are vested in the United States of America and

15   shall be safely held by the United States of America until further order of the Court.

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

17   of America shall publish for at least thirty (30) consecutive days on the official internet

18   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

19   describe the forfeited property, state the time under the applicable statute when a petition

20   contesting the forfeiture must be filed, and state the name and contact information for the

21   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

22   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

23   the government may instead serve every person reasonably identified as a potential claimant

24   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

25   Rule G(4)(a)(i)(A).

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

27   or entity who claims an interest in the aforementioned property must file a petition for a

28   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
                                                      2
            Case 2:20-cr-00361-KJD-VCF Document 67 Filed 09/07/21 Page 3 of 3



 1   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

 2   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 3   right, title, or interest in the forfeited property and any additional facts supporting the

 4   petitioner’s petition and the relief sought.

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 6   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 7   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 8   not sent, no later than sixty (60) days after the first day of the publication on the official

 9   internet government forfeiture site, www.forfeiture.gov.

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

11   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

12   Attorney’s Office at the following address at the time of filing:

13                  Daniel D. Hollingsworth
                    Assistant United States Attorney
14                  James A. Blum
                    Assistant United States Attorney
15                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
16

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

18   described herein need not be published in the event a Declaration of Forfeiture is issued by

19   the appropriate agency following publication of notice of seizure and intent to

20   administratively forfeit the above-described property.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

22   copies of this Order to all counsel of record.

23          DATED September 7, 2021.

24

25

26                                                  KENT J. DAWSON
                                                    UNITED STATES DISTRICT JUDGE
27

28
                                                      3
